Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-5, 8-12 and 14-18 are allowed. Claims 6-7, 13, 19 and 20  are cancelled.
3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a  method UE receives a first signaling and a first radio signal, and transmits first information; only X1 bit(s) in a first bit block is(are) used for generating the first radio signal, the first bit block is obtained as an output of channel coding of a first code block; the first signaling is used for determining that the X1 bit(s) cannot be used for decoding of the first code block with combining when channel decoding for the X1 bit(s) fails; implementing update of a state of buffer occupation of the UE or a state of channel decoding, to facilitate a base station to adjust a transmission policy in real time, thereby improving overall performances.

The Applicants independent claim 1 recites inter alia a User Equipment (UE) for wireless communication, comprising: 
a first transceiver, to receive a first signaling and a first radio signal; and 
a first transmitter, to transmit first information; 
wherein only X1 bit(s) in a first bit block is(are) used for generating the first radio signal, the first bit block is obtained as an output of channel coding of a first code block, the first code block comprises a positive integer number of bit(s), and the first bit block comprises a positive integer number of bit(s); 
the first signaling is used for determining that the X1 bit(s) cannot be used for decoding of the first code block with combining when channel decoding for the X1 bit(s) fails; the first information is used for indicating at least one of a state of buffer occupation of the UE after channel decoding of the X1 bit(s) or a state of channel decoding of the first code block by the UE after channel decoding of the X1 bit(s); the first information is transmitted through an air interface; and the X1 is a positive integer; 
wherein when the first information is used for indicating a state of buffer occupation of the UE after channel decoding of the X1 bit(s), the state of buffer occupation is used for indicating a percentage of an occupied buffer size of the UE in a maximum buffer size of the UE, or the state of buffer occupation is used for indicating a percentage of an unoccupied buffer size of the UE in a maximum buffer size of the UE: when the first information is used for indicating a state of channel decoding of the first code block by the UE after channel decoding of the X1 bit(s), the UE also receives K radio signal(s) for the first code block before receiving the first radio signal, neither the K radio signal(s) nor the first radio signal is correctly received by the UE, the state of channel decoding of the first code block is used for determining that none of the (K+1) downlink transmissions of the first code block are correctly received, and the K is a positive integer.


The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 prior art Cho et al. [US 20080104119 A1] discloses in para [0030] The GPS is a system that uses a satellite to track the position thereof on earth, and provides three-dimensional velocity information and accurate time as well as positional information including latitude, longitude, and altitude. Therefore, the sensor unit 210 functions as a GPS receiver to acquire positional information. The inertial sensor 108 detects the inertial force due to the movement, and provides various kinds of information related to navigation, such as the acceleration, the velocity, the direction, and the distance of an object in motion that is to be measured. The base station cell ID 110 may be a class number of a base station.
And prior art Yeo et al. [US 20190273582 A1]  discloses in para [0266] a downlink HARQ uses an asynchronous HARQ method in which data re-transmission time is not fixed. That is, if the HARQ NACK is fed back from the terminal with respect to the initially transmitted data transmitted by the base station, the base station freely determines the transmission time of re-transmitted data through the scheduling operation. The terminal buffers the data that is determined as an error, as the result of decoding the received data for the HARQ operation, and then performs combining with the next re-transmitted data.
 And also [0095] If the PDSCH including the downlink data transmitted from the base station in the subframe n is received, the terminal transmits the uplink control information including the HARQ ACK or NACK of the downlink data to the base station through the PUCCH or PUSCH in the subframe n+k. Here, k is differently defined in accordance with the FDD or time division duplex (TDD) of the LTE system and the subframe configuration. For example, in an FDD LTE system, k is fixed to 4. However, in a TDD LTE system, k may be changed in accordance with the subframe configuration and the subframe number.
However, prior arts of records Cho and Yeo does not teach  for claim independent claim 1
wherein when the first information is used for indicating a state of buffer occupation of the UE after channel decoding of the X1 bit(s), the state of buffer occupation is used for indicating a percentage of an occupied buffer size of the UE in a maximum buffer size of the UE, or the state of buffer occupation is used for indicating a percentage of an unoccupied buffer size of the UE in a maximum buffer size of the UE: when the first information is used for indicating a state of channel decoding of the first code block by the UE after channel decoding of the X1 bit(s), the UE also receives K radio signal(s) for the first code block before receiving the first radio signal, neither the K radio signal(s) nor the first radio signal is correctly received by the UE, the state of channel decoding of the first code block is used for determining that none of the (K+1) downlink transmissions of the first code block are correctly received, and the K is a positive integer.
	
Therefore, independent claims, 1, 8 and 14 are allowed for these above reasons. The respective dependent claims of independent claim 1, 8 and 14 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nammi et al. [US 20180367253 A1] Facilitating notifications to indicate failed code block groups in 5G or other next generation networks
Earnshaw et al. [US 20130176981 A1] HARQ soft bit buffer portioning for carrier aggregation
Li et al. [US 20160329989 A1] High-efficiency wireless preamble structures with efficient cyclic redundancy check
Yang et al. [US 20170207895 A1] ACK/NACK feedback method and user equipment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413